Citation Nr: 9900988	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from November 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted service connection for PTSD and 
assigned a 30 percent evaluation, effective June 28, 1995.  
The veteran expressed disagreement with the assignment of the 
30 percent rating.  Additional development was undertaken and 
in a rating decision dated in September 1998, the evaluation 
for the PTSD was increased to 50 percent disabling.  The 
veteran and his representative have expressed the opinion 
that a higher rating reflects the true nature of his 
disability.

A review of the evidence of record discloses that when the 
veteran was accorded a PTSD examination by VA in April 1996, 
it was indicated he had spent most of his adulthood working 
as a carpenter, had been employed for over 200 different 
firms and had worked for various union halls.  He indicated 
that he had had significant difficulty with authority figures 
over the years.  As such, he had had confrontations with his 
peers and had lost many jobs.  His last employment as a 
carpenter was about 18 months previously, when he was injured 
in a fall.  He sustained back, hip, and leg injuries for 
which he received State industrial benefits for a time, but 
now was without benefits.  According to the veteran, he spent 
his time currently collecting cardboard for recycling 
purposes.  He currently was medicated with Sertraline, with 
Lisinopril, and Advil.  He had attended outpatient sessions 
at a VA mental health clinic during the past year or so.

The examiner commented that it was difficult to distinguish 
with confidence to what extent the veteran's symptomatology 
might be an outgrowth of seeming character disorder and 
alcoholism versus PTSD.  Depending upon one's 
diagnostic/philosophical bent, the examiner stated that one 
could ascribe a considerable amount of the veteran's ongoing 
psychiatric dysfunction to PTSD.  The veteran seemed to have 
had difficulty establishing meaningful long-term 
relationships and reported carrying recollections of his 
Vietnam-combat exposure in his thoughts and ongoing 
conversations.  He now had become sufficiently disabled from 
the fall 18 months previously and from arthritis, that he 
could not pursue his "rough-and-tumble role as a carpenter 
and macho-aggressive alcoholic."  For the future, he was 
considering reeducation in a physically less demanding field, 
although his attitude presented a significant impediment to 
assimilation into the job market.  It was noted that he might 
need chemical dependency treatment, as well as possible 
inpatient treatment for PTSD/characterological dysfunction.  
The Axis I diagnoses were alcohol dependence and PTSD.  He 
was given an Axis II diagnosis of borderline personality 
disorder.  Axis III diagnoses were given as arthritis and 
trunk pain as a residual of recent and remote injuries.  The 
veteran's Global Assessment of Functioning (GAF) score was 75 
(no more than slight impairment in social, occupational, or 
school functioning).

Of record is a February 1998 communication from an individual 
with a doctorate in philosophy (organizational behavior), who 
indicated that he interviewed the veteran and noted the 
veteran's ability to maintain a continuous train of thought 
was very slow and labored.  This individual stated the 
veteran presented a confrontational persona and was a 
difficult person to interview.  The veteran's attention span 
was of short duration.  The veteran's ability to focus on a 
continual train of thought was easily broken.  When he 
attempted to describe just what particular symptom affected 
him, he was disjointed.  Emotional undertones were common for 
many answers.  The veteran reportedly became very emotional 
when discussing his intrusive thoughts.  The individual 
reported the veteran continually answered from a 
disassociated position when replying to questions.  The 
veteran had a difficult time maintaining eye contact and 
paranoia was evident in many instances.  The individual 
expressed the opinion that the veterans presenting PTSD 
symptoms rendered him unemployable.  (Statements from the 
individual dated in September and October 1995 reflected that 
he did not have a license as a therapist.  He indicated that 
he had many hours of instruction at the doctorate level in 
the field of neural linguistic programming.)

In an August 1998 communication, Linda Reinberg, Ph.D, stated 
that she saw the veteran in June 1998.  The veteran reported 
to her that while in service he earned a Combat Infantryman's 
Badge, the Combat Medic Badge, two Bronze Stars, two "ACMs," 
and a Purple Heart Medal.  A review of the veteran's service 
and military personnel records which are available, do not 
confirm that he was awarded any medal indicating combat 
exposure.  His personnel file shows that he did participate 
in the Vietnam Counteroffensive Campaign and the Vietnam 
Counteroffensive Phase II.

After service discharge, the veteran stayed with his parents.  
He drank a lot and stated that he was not in shape for work.  
He worked for a cousin and then considered college.  He went 
to school for 1 1/2 years and then went to work doing bail-
bond jobs.  He had not worked for quite a while.  He was 
currently divorced.  He had one adult daughter.  He reported 
having friends, one of whom was an ex-Navy pilot.

The veteran was courteous and cooperative during the course 
of examination.  There were no abnormalities of thought, 
affect, or behavior.  There were no gross abnormalities.  
There was no indication of psychosis or organicity.  Based on 
behavior observed in the interview, there was no 
decompensation, deterioration, or exacerbation of past 
conditions.  Orientation, attention, concentration, judgment 
and stream of thought were within normal limits.  Components 
of memory were all grossly intact.  The veteran was noted to 
be irritable during the interview.  A notation was made that 
the veteran referred to intrusive memories and recollections 
of experiences in Vietnam.  The veteran agreed that he felt 
irritable and angry much of the time.  The Axis I diagnosis 
was chronic and severe PTSD.  There was no Axis II diagnosis.  
The veteran was given a GAF score of 45, a score indicative 
of serious symptoms.

From the above, it is clear there is a wide diversity of GAF 
scores assigned during the pendency of the veterans' appeal.  
Additionally, the veteran's examinations suggest that he has 
coexisting nonservice-connected psychiatric disorders and 
nonservice-connected disorders and it is unclear to what 
extent, if any, those disorders have impacted negatively on 
the veteran's social and industrial adaptability.  Also, the 
job history the veteran related at the time of the VA 
examination in 1996 differs significantly from that reported 
by the private psychologist the veteran saw in June 1998.  
Also, the Board believes it would be appropriate at this time 
to obtain records of any more recent treatment by VA for 
psychiatric purposes, should there be any.  There are no 
outpatient reports of record.  At the time of the April 1996 
examination, the veteran indicated that he had attended 
outpatient sessions at "mental health" during the past year 
or so.

In view of the foregoing, the claim for a rating in excess of 
50 percent for the veteran's PTSD is REMANDED for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical-care providers who have treated 
him for his PTSD since 1995.  After 
securing any necessary authorization of 
medical information release, the RO 
should obtain copies of all VA and 
private treatment records since 1995 and 
associate them with the claims folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the current nature and extent of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests, to 
include psychological testing, should be 
conducted and the results reported in 
detail.  The examining psychiatrist 
should definitively describe the severity 
of the veteran's PTSD by assigning it a 
GAF score, and report a brief explanation 
of what this score represents.  The 
examination should also specifically set 
forth how and to what extent the 
veteran's PTSD affects his social and 
industrial adaptability.  If the examiner 
finds that the veteran has a psychiatric 
disability other than PTSD, he should 
specify whether such a psychiatric 
disability is a progression or maturation 
of PTSD, a correction of an early 
diagnosis, or whether it is related 
thereto.  38 C.F.R. § 4.125(b) (1998).  
If this cannot be determined, the 
examiner should so state for the record.  
If any coexisting psychiatric disability 
is diagnosed, the examiner should offer 
an opinion as to its adverse impact on 
his ability to function socially and 
industrially.  If this cannot be 
determined, the examiner should identify 
the psychiatric disorder with the 
predominant symptoms.  All prior 
diagnoses of a coexistent psychiatric 
disability and GAF scores should be 
discussed and reconciled with current 
findings.

3.  The veteran should be informed of the 
applicable provisions of 38 C.F.R. 
§ 3.655 (1998), and the potentially 
adverse impact of failing to report for a 
VA examination.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that the 
development has been accomplished in 
full.  If any development is incomplete, 
all appropriate remedial action should be 
instituted.  When the requested 
development is fully completed, the RO 
should readjudicate the claim remaining 
in appellate status.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond thereto.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the final outcome.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
